COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00444-CR


BREITNE WALKER                                                   APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1349267D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Breitne Walker attempts to appeal from a judgment adjudicating

her guilty of aggravated assault with a deadly weapon. Not only is the notice

untimely—Walker filed her notice of appeal on or about November 20, 2015, but

the judgment was entered on July 2, 2015—but the certification of her right to

appeal states this “is a plea-bargain case, and the defendant has NO right of


      1
      See Tex. R. App. P. 47.4.
appeal.” See Tex. R. App. P. 25.2(a)(2), 26.2(a)(1). On November 24, 2015, we

notified Walker that the appeal may be dismissed unless she or any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal. See Tex. R. App. P. 25.2(d), 44.3. Walker filed a response, but it

does not show grounds for continuing the appeal. Therefore, we dismiss this

appeal. See Tex. R. App. P. 43.2(f).

                                                PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 14, 2016




                                       2